DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

This Office Action is sent in response to Applicant’s Communication received 4/25/2022 for application number 16/415,444. 

Claims 1-3, 5, 9-10, 12-22 and 24-25 are pending.  Claims 1, 14 and 22 are independent claims.  Claims 4, 6-8, 11 and 23 have been cancelled.

Response to Arguments
Applicants’ arguments to independent claims 1, 14 and 22 have been fully considered, but are moot because the claims were newly added by the applicant to include new features that were never previously presented. Therefore, the scope of claims 1, 14 and 22, and their dependent claims has changed. However, Examiner asserts that the newly added feature was taught by newly found prior art. See the rejection presented below.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5, 9-10, 12-20, 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Patent Applications 2021/0011446; hereinafter Anderson) in view of Moloney et al. (US Patent Applications 2021/0022407; hereinafter Moloney).

As to independent claim 1, Anderson teaches a system comprising:
a plurality of consumables comprising a first consumables, wherein each of the consumables of the plurality of consumable is assigned a unique identifier [Para 0043 - a vaporizer may be adapted to receive a cartridge or other pre-loaded container holding a vaporizable material (e.g., the vaporizable material a solution of nicotine, cannabis, and/or another active ingredient) and to identify and/or determine information about the vaporizable material and/or the cartridge or other pre-loaded container, such as one or more of: a type of vaporizable material; Para 0057 - Any of the cartridges described herein may include one or more identifiers 138. The identifier 138 may be recognized, detected, and/or read by the vaporizer body 101, and may convey information about the vaporizable material contained within the cartridge and/or about the cartridge 114 itself; Para 0069 - Examiner considers the cartridge holding a vaporizable material as a consumable]; 
an age verification system configured to: 
verify an age of a user [Para 0090 - Authorization may include age-analysis, such as an estimation or calculation of user age based on analysis of facial features; Para 0229; Para 0249], and 
in response to a prerequisite of verifying the age of the user and the user purchasing the first consumable, register the user, individually, with the first consumable by associating the user with the unique identifier of the first consumable [Para 0259 - A new user may initiate the age verification process or a returning verified user may “Log In” to their associated user account. A logged-in, verified user may then access additional features of the app including a vaporizer to mobile, or other user device; Para 0265 - after a user has been age verified using one or more of the methods described herein, the application executed on the user device may store credentials for the user indicating that the user is age-verified (e.g., user account information with a specific value for an “age verified” field associated with the user account). In some implementations, the credentials may be created as part of a registration process that is implemented using the application executed on the user device; Fig. 37, Para 0261 – Examiner notes that an individual user logs in to one’s respective account to activate one’s respective vaporizer and cartridge]; and 
an aerosol delivery device configured to: 
couple with the first consumable [Para 0055 - when the cartridge contacts and the vaporizer body contacts are respectively engaged by coupling of the cartridge 114 with the vaporizer body 101];
receive an authentication confirmation for the first consumable based on the aerosol delivery device being associated with the user in a stored user profile and an obtained unique identifier obtained from the first consumable matching the unique identifier of the first consumable associated with the user [Para 0093 - an anti-counterfeiting or other lock-out feature of this type may be implemented using cartridge identifiers to prevent use of counterfeit consumables such as replaceable cartridges containing a vaporizable material. For example, cartridge identifiers from a verified source or supplier can include a hash or some other verification code as part of the identifier, and the vaporizer may lock out use of the vaporizer if a cartridge lacking the necessary hash or verification code is coupled to a vaporizer body. Such a feature can be used to require that a user identity verification is entered at the device in communication with the vaporizer to cause the device to unlock use of the vaporizer. In one example, a cartridge may include an identifier that indicates that it contains a controlled substance and a user may be required by the application on the device (in response to determining this about the cartridge via identifier information received from the cartridge) to verify his or her identity (e.g., via a password entry, a biometric identity verification, etc.) and for the application to verify that the identified user is authorized for use of the controlled substance prior to being able to use the vaporizer with that cartridge coupled to the vaporizer body. In another example, a nicotine or cannabis-containing cartridge may require user identity verification such that the application on the device only allows use of the vaporizer is when a user identity is verified and the user has been registered as being above the minimum age; Para 0094 - an application executing on a device in communication with a vaporizer can receive an identifier of the vaporizer itself or alternatively/additionally of the cartridge and may, based on or otherwise using the identifier, determine whether a security setting is included in a user profile or other settings associated with the vaporizer or cartridge]; and
permit generation of an aerosol from the first consumable for inhalation by the user in response to receipt of the authentication confirmation for the first consumable [Fig. 33, Para 0230 - the vaporizer 100, 200, the vaporizer application, and/or a webpage can unlock, based on the age of the user satisfying a threshold, the vaporizer 100, 200 to activate the operation of the vaporizer 100, 200].
Anderson does not appear to teach: an approved list.
However, Moloney teaches explicitly in the same field of endeavor:
an approved list [Abs - identify the consumable component as authorized if the authorization response indicates that the identifier is comprised in the list of authorized identifiers; Para 0037 - The device then utilizes its transceiver to send the identifier over the communications network to a server entity which is able to ascertain if the identifier is included in a list of identifiers that are authorized or otherwise approved for use with the device. If the identifier is included in the list, the server notifies the device of this, and the device is then enabled to activate operation with the consumable component].
It would have been obvious to one of ordinary skill in art, having the teachings of Anderson and Moloney at the time of filing, to modify the control of a vaporizer disclosed by Anderson to include the concept of an aerosol provision system consumable authorization taught by Moloney to obtain correct and safe operation of the system  [Moloney, Para 0004].
One of the ordinary skill in the art wanted to be motivated to include the concept of an aerosol provision system consumable authorization taught by Moloney to obtain correct and safe operation of the system  [Moloney, Para 0004].

As to dependent claim 2, Anderson and Moloney teach the system of claim 1.
Anderson further teaches: wherein the first consumable comprises:
an aerosol precursor composition [Para 0043 - a vaporizer may be adapted to receive a cartridge or other pre-loaded container holding a vaporizable material (e.g., the vaporizable material a solution of nicotine, cannabis, and/or another active ingredient)]; and
a heating element configured to heat the aerosol precursor composition into the aerosol [Para 0042 - a multi-use vaporizer may include a heating chamber (e.g., an oven) configured to receive a vaporizable material directly in the heating chamber and also to receive a cartridge having a reservoir or the like for holding the vaporizable material].

As to dependent claim 3, Anderson and Moloney teach the system of claim 2.
Anderson further teaches: wherein the aerosol delivery device further comprises:
a battery portion including a battery, the battery portion is configured to couple with the first consumable and provide power to the heating element [Para 0059 - A power source 203 (e.g., battery, capacitor, etc.) may be charged by a charger 233 (and may include charging control circuitry, not shown)].

As to dependent claim 5, Anderson and Moloney teach the system of claim 3.
Anderson further teaches: wherein the power is only provided to the heating element when the authentication confirmation for the first consumable is received [Para 0052 - A processor of the controller 105 may include circuitry to control operation of a heater 118, which can optionally include one or more heating elements for vaporizing a vaporizable material contained within the cartridge 114 – Examiner notes that the processor of the controller would restrict user from activating the device].

As to dependent claim 9, Anderson and Moloney teach the system of claim 1.
Anderson further teaches: wherein the receipt of a subsequent authentication confirmation is required when the first consumable is replaced or refilled [Para 0141 - Age verification may be required for check-out, vaporizer replacement, and other features].

As to dependent claim 10, Anderson and Moloney teach the system of claim 1.
Anderson further teaches: further comprising:
a host device coupled with the aerosol delivery device and coupled with the age verification system [Fig. 5, Para 0062; Para 0093 - a nicotine or cannabis-containing cartridge may require user identity verification such that the application on the device only allows use of the vaporizer is a user identity is verified and the user has been registered as being above the minimum age], 
Moloney further teaches: wherein the host device accesses a user profile for the user that stores the approved list of unique identifiers [Para 0006 - an authorization query including the identifier to a remote server holding a list of one or more authorized identifiers; receive, via the communications network, an authorization response to the authorization query from the remote server; Para 0051 - a user couples a device to a consumable component, as described above. In S2, the device, using its processor, obtains from the consumable component identification information which is unique to that consumable component or to a group of consumable components to which the present consumable component belongs].

As to dependent claim 12, Anderson and Moloney teach the system of claim 10.
Anderson further teaches: wherein the host device comprises a mobile device and the stored user profile is accessed by an application on the mobile device [Fig. 10A-10E, Para 0073 - a smartphone acting as the user device 305 may identify a marking captured as an image via the smartphone camera using an application (e.g., software) on the smartphone to look up one or more properties from a look-up table].

As to dependent claim 13, Anderson and Moloney teach the system of claim 10.
Anderson further teaches: wherein the host device communicates with the age verification system over a network [Fig. 5, Para 0062].

As to independent claim 14, the claim is substantially similar to claim 1 and is rejected on the same ground as claim 1.

As to dependent claim 15, Anderson and Moloney teach the method of claim 14.
Moloney further teaches: wherein the unique identifiers for the consumable is assigned at manufacture [Para 0038 - all consumable components in a particular production batch, or which were manufactured within a particular period of time, or by a particular manufacturer, or which are to be shipped to or from a particular geographical region or to a particular distribution or sales entity, may be given the same identification information].

As to dependent claim 16, Anderson and Moloney teach the method of claim 15.
Moloney further teaches: wherein the approved list is updated to include additional unique identifiers individually associated with the user for each consumable that is purchased by the user[Para 0076 - the local list may be kept by the manufacturer and released for addition to the server list when the consumable components are distributed for supply to users or retail outlets. As a further alternative, consumable components may be individually (or in packs) authorized at the point of sale. The retailer may communicate the identification information for inclusion in the server list when the consumable component is sold or otherwise passed to a user].

As to dependent claim 17, Anderson and Moloney teach the method of claim 14.
Moloney further teaches: wherein the unique identifier for consumable is removed from the approved list upon consumption of the consumable [Para 0078 - the removal of identifiers from the list may follow a more active approach. Specifically, following activation (authorized or unauthorized) of a consumable component, the processor of the device may monitor one or more parameters to determine or estimate when the consumable component has been fully consumed, such as when the aerosolizable substrate material has been fully used up, or been used up to a maximum desirable level (having regard to any subsequent anticipated decrease in vapor quality, for example)].

As to dependent claim 18, Anderson and Moloney teach the method of claim 14.
Anderson further teaches: wherein the request for a unique identifier comprises a user scanning a bar code for the cartridge [Para 0171 - The check may also involve the retailer swiping or scanning a bar code, QR code, or other encryption code of the identification document to read and verify the consumer's age and/or identification].

As to dependent claim 19, Anderson and Moloney teach the method of claim 14.
Moloney further teaches: wherein the approved list is part of the stored user profile [Para 0006 - an authorization query including the identifier to a remote server holding a list of one or more authorized identifiers; receive, via the communications network, an authorization response to the authorization query from the remote server; Para 0051 - a user couples a device to a consumable component, as described above. In S2, the device, using its processor, obtains from the consumable component identification information which is unique to that consumable component or to a group of consumable components to which the present consumable component belongs]
Anderson further teaches: that also includes the age verification for the user and is stored on a network [Para 0093 - a nicotine or cannabis-containing cartridge may require user identity verification such that the application on the device only allows use of the vaporizer is a user identity is verified and the user has been registered as being above the minimum age].

As to dependent claim 20, Anderson and Moloney teach the method of claim 14.
Anderson further teaches: wherein verifying the age of the user comprises:
communicating, over a network, with an age verification system for receiving the age verification of the user [Para 0090 - the user interface ("app") may include, for example, PIN-based authentication, biometric authentication (which can include fingerprint based authentication, iris scan based authentication, facial recognition based authentication, and/or the like). Authorization may include age-analysis, such as an estimation or calculation of user age based on analysis of facial features. Authorization may be used to lock/unlock the vaporizer; Para 0044 - A vaporizer consistent with implementations of the current subject matter may be configured to connect (e.g., wirelessly connect or over a wired connection) to a communication device (or optionally devices) in communication with the vaporizer].

As to independent claim 22, the claim is substantially similar to claim 1 and is rejected on the same ground as claim 1.

As to dependent claim 24, Anderson and Moloney teach the device of claim 1.
Anderson further teaches: wherein the approved list is a component of the stored user profile for the user, individually,  that includes other user-specific information including the age or date of birth of the user [Para 0259 - A new user may initiate the age verification process or a returning verified user may “Log In” to their associated user account. A logged-in, verified user may then access additional features of the app including a vaporizer to mobile, or other user device; Para 0265 - after a user has been age verified using one or more of the methods described herein, the application executed on the user device may store credentials for the user indicating that the user is age-verified (e.g., user account information with a specific value for an “age verified” field associated with the user account). In some implementations, the credentials may be created as part of a registration process that is implemented using the application executed on the user device; Fig. 37, Para 0261 – Examiner notes that an individual user logs in to one’s respective account to activate one’s respective vaporizer and cartridge].

As to dependent claim 25, Anderson and Moloney teach the device of claim 24.
Anderson further teaches: wherein the stored user profile also includes information indicating a plurality of specific aerosol delivery devices associated with the user [Para 0177 - the application or webpage, after receiving the consumer's age and/or identity information, may perform a check to determine whether the user and/or a user profile associated with the received consumer information is linked to suspicious activity. For example, the application or webpage may communicate with a server and/or database to determine whether a number of vaporizers devices associated with the consumer satisfies a threshold].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Moloney, further in view of Seger, II (US Patent Applications 2017/0264428; hereinafter Seger).

As to dependent claim 21, Bowen and Moloney teach the method of claim 14.
Seger further teaches: wherein the approved list is stored in a network using Blockchain technology [Para 0016 - Systems and methods described herein may apply blockchain storage techniques to a variety of data storage strategies].
It would have been obvious to one of ordinary skill in art, having the teachings of Anderson, Moloney and Seger at the time of filing, to modify the control of a vaporizer disclosed by Anderson and an aerosol provision system consumable authorization taught by Moloney to include the concept of a data storage system with blockchain technology taught by Seger to improve data storage system functionality by building in a passive tamper detection mechanism to the data storage system and to solve a problem unique to data storage wherein many types of data tampering are not detectable in a straightforward manner [Seger, Para 0016].
One of the ordinary skill in the art wanted to be motivated to include the concept of a data storage system with blockchain technology taught by Seger to improve data storage system functionality by building in a passive tamper detection mechanism to the data storage system and to solve a problem unique to data storage wherein many types of data tampering are not detectable in a straightforward manner [Seger, Para 0016].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minskoff et al. (US PGPUB 2014/0246035) teaches a personal vapor inhaling unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176